Citation Nr: 0736105	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hemorrhoids. 


FINDINGS OF FACT

The first clinical evidence of hemorrhoids is dated many 
years after the veteran's separation from service.  The 
veteran's hemorrhoids are unrelated to his period of service 
or to any incident therein.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  The 
veteran's hemorrhoids, however, are not a disability for 
which service connection may be granted on a presumptive 
basis. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran's service medical records in this case have been 
determined to be largely unavailable.  In March 2003, the RO 
requested the veteran's complete service medical records from 
the National Personnel Records Center (NPRC).  A July 2003 
response from the NPRC indicated that the veteran's service 
medical records could not be found.  When a veteran's records 
have been determined to have been destroyed, or are missing, 
VA has an obligation to search for alternative records that 
might support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, VA met that obligation by making 
multiple attempts to secure the veteran's service medical 
records from a variety of sources, including from the veteran 
himself.  In response to these requests for information, the 
veteran provided VA with the service medical records in his 
possession, and was duly informed of the unavailability of 
additional records.

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The veteran contends that he had at least one instance during 
service in which he was diagnosed and treated for 
hemorrhoids.  His available service medical records reflect 
that he was diagnosed with a non-draining pilonidal sinus in 
September 1953, and was subsequently treated for pilonidal 
cysts in April 1961 and May 1970.   The veteran's service 
records, however, do not show complaints, findings, or 
treatment for any other diseases of the anus and rectum, such 
as hemorrhoids.  Moreover, these records indicate that the 
veteran had no anal or rectal diseases, including pilonidal 
cysts, at the time of his pre-retirement examination in March 
1973.  As there is no record of treatment or a diagnosis of 
hemorrhoids in service, the Board finds that chronicity of 
hemorrhoids in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current diagnosis of hemorrhoids.  38 C.F.R. § 3.303(b).  In 
this case, however, while the veteran asserts that he has had 
problems with hemorrhoids since his period of active service, 
the first post-service clinical evidence of hemorrhoids is 
dated in January 2002.  At that time, physical examination 
revealed non-inflamed external hemorrhoids.  Subsequent 
records dated to March 2005 show that the veteran was 
continuing to experience symptoms of hemorrhoids, but that he 
declined formal treatment in favor of self-treating.   There 
is no evidence in the veteran's claims folder indicating that 
any of his medical providers found a relationship between his 
hemorrhoids and his period of active service.    

While the veteran asserts that he has had trouble with 
hemorrhoids since his separation from service, the first 
clinical evidence of symptoms of hemorrhoids is dated in 
January 2002, nearly 20 years after he left active service.  
In view of the lengthy period between diagnosis of 
hemorrhoids and the veteran's separation from active service, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding hemorrhoids during the 
veteran's period of active service.  As there is no evidence 
of treatment for or complaints of this condition during 
service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  Finally, there is no evidence establishing a medical 
nexus or any relationship between military service and the 
veteran's hemorrhoids.  Thus, service connection for this 
condition is not warranted.

The Board has considered the veteran's assertions that his 
disability is related to his period of active service.  Lay 
evidence is one type of evidence that the Board must consider 
when a veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2007).  The veteran is competent to testify as to 
the presence of post-service external hemorrhoids and the 
associated symptoms, and his testimony in that regard is 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  However, the veteran's 
assertions regarding in-service incurrence of hemorrhoids are 
not probative given that the only anal and rectal diseases 
for which he received treatment during service were pilonidal 
cysts and his separation examination showed no such diseases.  

Nor are the veteran's assertions probative to the extent that 
he relates his current diagnosis to his active service.  As a 
lay person, the veteran is not competent to opine as to 
medical etiology or to render medical opinions. Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Accordingly, his assertions as to 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, lack sufficient 
probative value to establish a nexus between his current 
diagnosis of hemorrhoids and his time in service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's hemorrhoids first manifested many years after 
his period of active service and are not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for hemorrhoids, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003 and December 
2003; rating decisions in August 2003 and February 2004; and 
a statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran, and had satisfied that duty prior to the final 
adjudication in the July 2005 supplemental statement of the 
case.  While the veteran received additional notice in July 
2005, concurrent with the supplemental statement of the case, 
the Board finds that the issuance of a supplemental statement 
of the case is not required because no evidence was received 
subsequent to the July 2005 supplemental statement of the 
case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hemorrhoids is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


